Citation Nr: 0739125	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-32 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to service connection for perianal fistulas, 
claimed as secondary to Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 2003 to October 2003.  He had two prior periods 
of active service.  The veteran's claim concerns only his 
last period of active service, from February 2003 to October 
2003.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO), which denied the veteran's 
claims of entitlement to service connection for ulcerative 
colitis, Crohn's disease and perianal fistulas.  The veteran 
filed a notice of disagreement in regards to the May 2004 
rating decision and requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claims and confirmed the RO's findings in an August 2004 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in September 2004.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a personal hearing, 
held by means of video teleconferencing, in February 2005.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.

This case was remanded by the Board in January 2006 for 
additional evidentiary and procedural development.  This was 
accomplished, and in August 2006 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claims.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not support a finding that ulcerative colitis 
currently exists.

2.  Crohn's disease pre-existed the veteran's period of 
active service.  

2.  The competent medical evidence of record is in equipoise 
as to whether there was a permanent worsening of the 
veteran's Crohn's disease beyond its natural progression 
during active service.  

3.  The competent medical evidence of record demonstrates 
that a medical nexus exists between the veteran's currently 
diagnosed perianal fistulas and Crohn's disease. 


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Crohn's disease was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007); 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

3.  Perianal fistulas are proximately due to or are the 
result of service-connected Crohn's disease.  38 C.F.R. 
§3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for ulcerative colitis, 
Crohn's disease and perianal fistulas. The Board will address 
these claims together, as they involve similar symptomatology 
and contentions.
  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in January 2006.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide the 
veteran with notice under the Veterans Claims Assistance Act 
of 2000 (the VCAA0: to inquire of the veteran whether there 
were additional medical records which were pertinent to his 
claims; and to schedule the veteran for a VA physical 
examination and medical opinion.  The AOJ was then to 
readjudicate the claim.  

The veteran was subsequently furnished with VCAA notice.  
This will be described in detail immediately below.  The VCAA 
letter specifically asked the veteran to identify any 
additional medical evidence which was pertinent to his 
claims.  A VA examination was subsequently completed.  
Finally, the AMC readjudicated the claims in the July 2007 
SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the AMC 
[issued pursuant to the Board's January 2006 remand 
instructions] dated January 25, 2006 including evidence of 
"a disease that began in or was made worse during military 
service" and evidence of "a relationship between your 
disability and an injury, disease, or event in military 
service."  [The Board acknowledges a VCAA letter from the RO 
dated December 18, 2003; however, such is insufficient in 
terms of VCAA compliance as detailed in the Board's January 
2006 remand and will be discussed no further.]

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
January 2006 letter.  Specifically, the veteran was advised 
in the letter that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
treatment centers and the SSA.  With respect to private 
treatment records, the letter informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Included with the January 2006 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran complete this release so that VA could obtain these 
records on his behalf.  

The January 2006 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA cannot otherwise get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  
The veteran was also advised the letter that a VA medical 
examination would be scheduled if necessary to make a 
decision on his claims. 

The January 2006 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim[s], please let us know.  If 
you have any evidence in your possession that pertains to 
your claim[s], please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in May 2004.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO. 

Crucially, the veteran was provided with VCAA notice through 
January 2006 VCAA letter and his claims were readjudicated in 
the July 2007 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (4) and (5), degree of disability and 
effective date, were rendered moot via the RO's denial of the 
claims.  In other words, any lack advisement as to those two 
elements was meaningless, because disability ratings and 
effective dates were not assigned.  The veteran's claims of 
entitlement to service connection were denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

As will be explained below, the board is granting service 
connection for Crohn's disease and secondary perianal 
fistulas.  The Board is confident that before assigning 
disability ratings and effective dates, the AOJ will provide 
the veteran with appropriate notice under Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded a VA medical examination in September 2006.  
The report of this examination reflects that the examiner 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions.  
For clarification purposes, an addendum opinion was added by 
the VA examiner in April 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, he testified at a video hearing 
before the undersigned in February 2005.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).   

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  In VAOPGCPREC 3-2003, VA's General Counsel 
noted that "[u]nder the language of [38 U.S.C. § 1111], VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

The occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).  Furthermore, 
temporary or intermittent flare-ups of a pre-existing disease 
during service are not sufficient to be considered 
aggravation of the disease unless the underlying condition, 
as contrasted to symptoms, worsens.  See Jensen v. Brown, 
4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran has filed separate claims of entitlement to 
service connection for ulcerative colitis and for Crohn's 
disease, and those issue have been separately adjudicated by 
the AOJ.

During the course of this appeal, the terms "ulcerative 
colitis" and "Crohn's disease" appear to have been used 
interchangeably to describe the veteran's gastrointestinal 
problems.  The Board's January 2006 remand was calculated, in 
part, to clarify this matter.  

There are two medical opinions of record which indicate that 
the veteran does not currently manifest ulcerative colitis 
and never has.  D.B.T., M.D., elaborated on this matter in a 
July 2003 statement: 

Initially . . ., it was unclear whether 
this [was] ulcerative colitis or Crohn's 
disease, but after colonoscopy, it 
became rather obvious hat he had 
evidence of Crohn's disease with 
involvement of his distal small bowel as 
well as his colon.  

The September 2006 VA examiner supported Dr. T.'s opinion, 
stating that "in my opinion the [veteran] had Crohn's 
disease to begin with about eight years ago, as patients who 
have one form of inflammatory bowel disease do not change to 
the other form."  

That the veteran has Crohn's disease only is further 
supported in the VA outpatient records.  See, e.g., the 
October 19, 2006 VA outpatient report of R.K.V. and C.J.K.

In short, the medical evidence of record indicates that the 
veteran has one gastrointestinal disability, not two, and 
that disability is Crohn's disease, not ulcerative colitis.  
There is no competent medical opinion of record to the 
contrary.  
To the extent that the veteran himself believes that he has 
ulcerative colitis, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements thus do not serve to establish the existence of a 
current ulcerative colitis.  

In the absence of any diagnosed ulcerative colitis, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the ulcerative colitis 
claim, and it fails on this basis alone.  

With respect to the two remaining claims, the veteran 
contends that the stresses of active service permanently 
aggravated his pre-existing Crohn's disease, and that his 
perianal fistulas are secondary to the Crohn's disease.  See 
the February 2005 hearing transcript, pages 8 and 13.  

Concerning the Crohn's disease, the Board finds that the 
statutory presumption of soundness on enlistment, discussed 
above, has been rebutted.  The service medical records 
include reports from two periodic examinations pertaining to 
the veteran's Reserve service dated in May 1995 and July 
2001, after his prior periods of service and prior to the 
veteran's most recent entry into active service in February 
2003.  On the reports of medical history for these 
examinations, the veteran indicated that he experienced 
intestinal problems and noted that he was taking medications 
for "ulcerative colitis" [which as explained above was 
Crohn's disease].  A Physical Evaluation Board, which 
determined on July 21, 2003 that the veteran was no longer 
suitable for active service as a result of Crohn's disease, 
specifically found that the veteran's intestinal problems 
existed prior to service.  

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is thus 
clear and unmistakable evidence that the veteran's 
gastrointestinal problems existed prior the veteran's active 
military service.  Accordingly, the statutory presumption of 
soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2007).

The Board must next determine whether the veteran's pre-
existing Crohn's disease underwent an increase in severity 
during his active military service, thereby triggering the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service]; see also 
Sondel v. West, 13 Vet. App. 213 (1999).

There are two medical opinions of record which opine on this 
matter.  First is the opinion of Dr. T., who after taking the 
veteran's medical history and reviewing the claims folder 
opined that: "Why patients flare their disease is quite 
variable and unclear, but clear-cut causes in studies appear 
to revolve around significant stress, and I think that given 
[the veteran's] track record of being in remission for so 
many years and flaring, it would appear that this is probably 
secondary to due to significant stress in his life related to 
call up [to] military duty."  

Also of record is the opinion of the VA examiner, who found 
in September 2006 that: "The [veteran] did have a flare-up 
of his symptoms when he entered active service . . . Hence in 
my opinion it is at least as likely as not that the veteran's 
military service attributed to the veteran's gastrointestinal 
problems."  

Upon receiving the September 2006 VA examiner's opinion, the 
RO returned the case and asked for more clarification as to 
whether the veteran's flare-up of Crohn's disease in service 
permanently aggravated his condition or was temporary and 
part of the disease's normal progression.  In April 2007 the 
VA examiner added an addendum to his prior opinion which is 
contradictory and confusing.  

In light of the positive opinion of Dr. T. and the somewhat 
unclear but nonetheless favorable opinion of the VA examiner, 
there is of record no clear and unmistakable evidence to 
rebut the statutory presumption of aggravation.  Service 
connection for Crohn's disease is therefore granted based on 
in-service aggravation of the pre-existing disability.  

As for the veteran's claim for entitlement to secondary 
service connection for perianal fistulas, there is evidence 
of current disability, and the veteran is now service-
connected for Crohn's disease.  Therefore, Wallin elements 
(1) and (2) have been satisfied.  

As for Wallin element (3), medical nexus, the VA examiner 
rendered an opinion as to this claim, stating that  "the 
veteran's perianal fistulas are secondary to him having a 
delayed Crohn's disease."  There is no competent medical 
opinion to the contrary.  Service connection for perianal 
fistulas is therefore granted.



ORDER

Service connection for ulcerative colitis is denied.
 
Service connection for Crohn's disease is granted.

Service connection for perianal fistulas, claimed as 
secondary to Crohn's disease, is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


